HAWKINS, J.
Appeal is from a conviction for manslaughter, in which punishment was assessed at confinement in the penitentiary for a term of five years. On October 7, 1925, an opinion was delivered affirming the judgment of conviction. Thereafter motion for rehearing was filed, the effect of which was to suspend execution, of the judgment until the motion could be determined. Pending the motion, appellant has filed his personal affidavit, advising this court that he desires to prosecute his’ appeal no longer, and requesting the dismissal of the same. In compliance with that request, the appeal is ordered dismissed.